UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


TYRONE PEARSON,                        
              Petitioner-Appellant,
                 v.
RICKIE HARRISON, Warden; CHARLES                 No. 00-7512
M. CONDON, Attorney General of
the State of South Carolina,
              Respondents-Appellees.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Greenville.
          Joseph F. Anderson, Jr., Chief District Judge.
                      (CA-00-1040-6-17-AK)

                      Submitted: April 13, 2001

                      Decided: April 26, 2001

     Before WILLIAMS and GREGORY, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Dismissed by unpublished per curiam opinion.


                            COUNSEL

Tyrone Pearson, Appellant Pro Se. Donald John Zelenka, Chief Dep-
uty Attorney General, William Edgar Salter, III, OFFICE OF THE
ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellees.
2                        PEARSON v. HARRISON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Tyrone Pearson appeals the district court’s order adopting the mag-
istrate judge’s recommendation that relief be denied on his 28
U.S.C.A. § 2254 (West 1994 & Supp. 2000) petition. On appeal,
Pearson continues to press the issues he raised in his § 2254 petition.
We deny a certificate of appealability and dismiss this appeal.

   Pearson first claims that he was denied assistance of counsel at a
preliminary hearing. Observing that Pearson failed to file a motion
pursuant to S.C.R. Civ. P. 59(e) to preserve the issue for appellate
review during post-conviction proceedings in state court, the magis-
trate judge concluded that Pearson procedurally defaulted this claim
and that he was therefore barred from raising it in federal court. We
disagree.

   When a federal habeas petitioner fails to comply with a state proce-
dural rule during state post-conviction relief proceedings, and that
failure provides an adequate and independent ground for a state’s
denial of relief, federal review is barred if the state court expressly
relied on the procedural default in denying relief. Coleman v. Thomp-
son, 501 U.S. 722, 729-30 (1991); Harris v. Reed, 489 U.S. 255, 262
(1989). In determining whether the state supreme court expressly
relied on the procedural ground in denying relief, we apply the plain
statement rule, under which federal habeas review is only barred if the
last state court to which petitioner presented his federal claims
"clearly and expressly rel[ied]" on state procedure in denying habeas
relief, and that state procedure provided "an independent and ade-
quate state ground" for denying relief. Smith v. Dixon, 14 F.3d 956
(4th Cir. 1994) (en banc).

  The plain statement rule is inapplicable, however, when the claim
was not presented to the highest state court with jurisdiction to decide
                          PEARSON v. HARRISON                           3
it. Coleman, 501 U.S. at 735. Under those circumstances, a federal
court will refuse to hear a claim if it is clear that the claim would have
been procedurally barred had it been presented to the highest state
court. Bassette v. Thompson, 915 F.2d 932, 937 (4th Cir. 1990).

   In his petition for certiorari to the state supreme court, Pearson did
not assert he was denied counsel during a preliminary hearing.* Thus,
the question is whether it is clear that the state supreme court would
have refused to hear the claim because Pearson failed to properly pre-
serve it by filing a S.C.R. Civ. P. 59(e) motion.

   As a matter of general appellate procedure in South Carolina, to
preserve an issue for review, parties are required to make sure that the
lower court’s final judgment reflects a ruling on the issue. Pruitt v.
State, 423 S.E.2d 127, 128 n.2 (S.C. 1992). If the final judgment does
not contain such a ruling, parties are usually required to file a motion
to amend judgment pursuant to S.C.R. Civ. P. 59(e). Id. In the spe-
cific context of post-conviction relief, however, S.C. Code Ann. § 17-
27-80 (Law. Co-op. 1976) requires a PCR court to "make specific
findings of fact, and state expressly its conclusions of law, relating to
each issue presented" to it. Citing this provision of state law, the
South Carolina Supreme Court has consistently vacated and remanded
PCR court judgments that do not contain findings on issues presented
to the PCR court, Bryson v. State, 493 S.E.2d 500, 500 (S.C. 1997);
McCullough v. State, 464 S.E.2d 340, 340 (S.C. 1995); Pruitt v. State,
423 S.E.2d 127 (S.C. 1992); McCray v. State, 408 S.E.2d 241 (S.C.
1991), and has done so notwithstanding a PCR petitioner’s failure to
preserve an issue by filing a S.C.R. Civ. P. 59(e) motion. See, e.g.,
Pruitt, 423 S.E.2d at 127. Accordingly, we find that Pearson’s failure
to file a S.C.R. Civ. P. 59(e) motion to preserve his denial of counsel
claim would not have clearly barred him from presenting that claim
to the state supreme court.

   *Because we ultimately conclude that Pearson’s assistance of counsel
claim is meritless, we do not address exhaustion. See Granberry v.
Greer, 481 U.S. 129, 135 (1987) ("[I]t is appropriate for the court of
appeals to dispose of nonmeritorious petitions without reaching the non-
exhaustion issue.").
4                        PEARSON v. HARRISON
   We nonetheless dismiss Pearson’s appeal from the denial of relief
on Pearson’s claim that he was denied counsel at a preliminary hear-
ing because we find the claim meritless. The Sixth Amendment does
not guarantee an accused the assistance of counsel at a probable cause
hearing. Gerstein v. Pugh, 420 U.S. 103, 111 (1975). Although the
rule under which prosecutors conducted Pearson’s hearing is entitled
"Preliminary Hearings," such hearings are limited to probable cause
determinations. S.C.R. Crim. P. 2(a), (c). Thus, under Gerstein, the
State was not required to provide Pearson an attorney at the hearing.

   Pearson next contends that he received ineffective assistance of
counsel for two reasons: (1) trial counsel failed to advise him of legal
theories concerning suppression of evidence prior to Pearson’s guilty
plea, and (2) trial counsel failed to file a motion to suppress unconsti-
tutionally obtained evidence. With regard to Pearson’s claim that he
received ineffective assistance of counsel with respect to his guilty
plea, we have reviewed Pearson’s informal brief, the record, and the
magistrate judge’s recommendation. We find no error, and therefore
dismiss the appeal as to this claim based on the reasoning of the mag-
istrate judge. Furthermore, although the magistrate judge’s report did
not expressly address Pearson’s allegation that trial counsel failed to
file a motion to suppress, we also deny relief on that claim. Pearson
has not identified any specific evidence that should have been sup-
pressed.

   Finally, Pearson contends that the prosecution violated Brady v.
Maryland, 373 U.S. 83 (1963), and he also challenges his sentence.
Pearson did not raise either of these claims in his petition to the dis-
trict court, however, and they are therefore waived. Muth v. United
States, 1 F.3d 246, 250 (4th Cir. 1993).

  Accordingly, we deny a certificate of appealability and dismiss the
appeal. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and oral argument would not aid the decisional process.

                                                           DISMISSED